 1 MCGREGOR W. SCOTT
   United States Attorney
 2 QUINN HOCHHALTER
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700

 5 Attorneys for Plaintiff
   United States of America
 6
                                IN THE UNITED STATES DISTRICT COURT
 7
                                   EASTERN DISTRICT OF CALIFORNIA
 8

 9   UNITED STATES OF AMERICA,                         CASE NO. 2:15-CR-138 GEB
10                                                     MOTION TO DISMISS INDICTMENT AGAINST
                                 Plaintiff,            DEFENDANT OTILIA MALDONADO-VARGAS
11                                                     ONLY AFTER SUCCESSFUL COMPLETION OF
                           v.                          DEFERRED PROSECUTION AGREEMENT, AND
12                                                     [PROPOSED] ORDER
     OTILIA MALDONADO-VARGAS, ET AL.,
13

14                               Defendants.
15

16

17          Plaintiff United States of America, by its counsel, McGregor W. Scott, United States Attorney

18 for the Eastern District of California, and Quinn Hochhalter, Assistant United States Attorney, hereby
19 moves to dismiss without prejudice the Indictment in this case against defendant Otilia Maldonado-

20 Vargas only on the grounds that: (1) the parties had previously entered into a deferred prosecution

21 agreement calling for the dismissal without prejudice of the Indictment against the defendant only upon

22 her successful completion of the deferred prosecution term; and (2) the defendant will have successfully

23 completed that term as of July 31, 2019.

24 ///

25 ///

26 ///

27 ///

28 ///

                                                       1
30
 1         Counsel for defendant, Clemente Jimenez, has no objection to the dismissal of the Indictment

 2 against Maldonado-Vargas only. Therefore, it is requested the Indictment against defendant

 3 Maldonado-Vargas only be dismissed without prejudice and the status conference currently set for

 4 August 2, 2019 be vacated.

 5

 6         DATED: _July 24, 2019                       MCGREGOR W. SCOTT
                                                       United States Attorney
 7
                                                       /s/ QUINN HOCHHALTER
 8                                               By:
                                                       QUINN HOCHHALTER
 9                                                     Assistant United States Attorney
10

11                                         [PROPOSED] ORDER
12

13         The Court having received, read, and considered the motion of plaintiff United States of America
14 to dismiss without prejudice the Indictment against defendant Otilia Maldonado-Vargas only, and good

15 cause appearing therefrom, it is hereby ORDERED that the United States’ motion is granted.

16         The Indictment against defendant Otilia Maldonado-Vargas only is hereby dismissed without
17 prejudice. The status conference currently set for August 2, 2019 is hereby VACATED.

18         It is so ORDERED.
19 Dated: July 25, 2019

20

21

22

23

24

25

26

27

28

                                                       2
30
